Citation Nr: 0316018	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1977 to March 
1978.

This appeal came to the Board of Veterans' Appeals (Board) 
from October 1997 and later RO rating decisions that denied 
service connection for PTSD.  In July 2001, the Board 
remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  During service the veteran did not engage in combat; nor 
was she a prisoner-of-war in service.

2.  There is no credible supporting evidence, including 
secondary supporting evidence, of an inservice stressor upon 
which to base the diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for PTSD, and that the requirements of 
the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of her psychiatric problems.  
She and her representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In an August 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate her claim.  This letter gave notice of 
what evidence she needed to submit and what evidence VA would 
try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of her claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from September 1977 to March 
1978.

Service documents show that the veteran was separated from 
service because she had no motivation for soldiering.  These 
documents do not show that she engaged in combat with the 
enemy while in service.  These documents do not show that she 
was a prisoner-of-war.  Nor do these documents show that she 
was assaulted.

Service medical records reveal that the veteran was 
hospitalized in October 1977 for dysfunctional bleeding.  A 
history of dysfunctional bleeding for the last 2 years, post 
tubal ligation, was noted.  She underwent dilation and 
curettage during this hospitalization.  The diagnosis was 
dysfunctional bleeding.

Service medical records show that the veteran was 
hospitalized in November 1977 treatment of dysfunctional 
bleeding.  She was begun on estrogen therapy during this 
hospitalization.  The diagnosis was dysfunctional uterine 
bleeding.

Service medical records do not reveal treatment for residuals 
of any sexual assault.  Nor do these records show the 
presence of PTSD.

VA medical records show that the veteran was treated and 
evaluated for various conditions in the 1990's.  The more 
salient medical reports related to her claim for service 
connection for PTSD are discussed below.

The veteran underwent a gynecological examination in June 
1995.  She gave a history of hysterectomy for suspected 
endometrial cancer.  She reportedly underwent surgery for 
endometriosis in the late 1970's.  The diagnoses were status 
post saline and (silicone) breast implant and subsequent 
removal, status post abdominal hysterectomy for "endometrial 
cancer" (quotation marks in original), status post bilateral 
adnexectomy in staggered operations for endometriosis, and 
chronic pelvic pain.

A VA hospital summary shows that the veteran was treated from 
February to March 1997.  The Axis I diagnoses were major 
depressive disorder with depressive symptoms, and chronic 
PTSD.

A VA report reveals that the veteran underwent psychological 
evaluation in March 1997.  She reported that her brother 
began sexually abusing her (fondling, no intercourse) when 
she was 8 years of age.  She reported amnesia for large 
periods of time during which this abuse occurred.  She 
reported 4 marriages, the first at the age of 19 years.  (The 
record shows that she was born in June 1954).  She reported 
that her 1st sergeant sexually abused her during basic 
training.  She reported that she married this individual 
after undergoing her hysterectomy in service.  She reported a 
lifelong experience of bipolar disorder marked by relatively 
long periods of mania and short periods of deep depression.  
She reported a history of 4 suicide attempts after her 
father's death in 1989.  The Axis I diagnoses were bipolar 
disorder, rule out PTSD, and mood disorder due to general 
medical condition.

In March 1997, she submitted a claim for service connection 
for PTSD.  She reported that she was then receiving treatment 
for this disorder at a VA medical facility.

In a November 1997 letter, the RO asked the veteran for 
additional information related to her claim for service 
connection for PTSD based on sexual assault.  She was advised 
of secondary evidence that could be used to substantiate this 
claim.

In correspondence received in December 1997, the veteran 
reported that no one knew of her sexual assault in service 
until around 1997 and that all related records were service 
department and VA documents.  She reported being sexually 
attacked by a sergeant in the fall of 1977.  She reported 
that she was the victim of this individual for 3 years and 
that he continuously raped and sodomized her.

A VA report shows that the veteran was hospitalized from 
December 1997 to January 1998.  The Axis I diagnosis was 
chronic PTSD.

In April 1998, the U.S. Army Crime Records Center notified 
the RO that records were search for information regarding the 
veteran.  It was noted that no records concerning the veteran 
were found.

A VA report reveals that the veteran was hospitalized in June 
1998.  She reported going through her mother's belongings 
after the mother's death 3 months ago and finding a letter 
she had written to her mother about a rape that had occurred 
in service.  The Axis I diagnoses were impulse control 
behavior not otherwise specified, and self-destructive 
behavior.

A VA report shows that the veteran was hospitalized in April 
1999.  The Axis I diagnoses were bipolar disorder, 
polysubstance abuse dependence, and history of PTSD.

A VA report shows that the veteran was hospitalized from June 
to July 1999.  The Axis I diagnosis was somatization.

A VA report reveals that the veteran was hospitalized from 
July to August 1999.  The Axis I diagnoses were history of 
bipolar disorder with depression, history of PTSD, and 
polysubstance abuse (cocaine, prescription drugs, including 
Xanax and Percocet).

In the August 2001 RO development letter, the RO was asked to 
submit a copy of the letter she wrote to her mother in which 
she discussed the sexual assault in service.  A report of 
telephone contact between the veteran and a RO representative 
in August 2001 notes that she reported previously giving this 
letter to VA, specifically a VA clinic in Texas.  Records 
were obtained from that clinic. But the letter in question 
was not among them.

In a letter dated in April 2002, the U.S. Army Crime Records 
Center notified the RO that the records of the veteran's 
former spouse were reviewed (the individual who allegedly 
sexually attacked her in service).  It was noted that no 
information regarding the alleged incident was found.

VA documents dated around 2003 reveal that the RO attempted 
to obtain information regarding any criminal investigation of 
the veteran's former husband, the individual who allegedly 
sexually attacked her.  A search of that veteran's file by a 
VA representative at another RO found no such information.




B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.
(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of 38 C.F.R. § 3.1(y) and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.
(3) If a PTSD claim is based on in-
service personal assault, evidence from 
sources other than the veteran's service 
records may corroborate the veteran's 
account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim 
that is based on in-service personal 
assault without first advising the 
claimant that evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
special PTSD personalized-assault letter should be sent to 
the veteran in such cases as provided by VA ADJUDICATION 
PROCEDURE MANUAL m21-1, Part III, Par. 5.14(d) (March 8, 
2002).  In March 2002, the provisions of 38 C.F.R. 
§ 3.304(f), as noted above, were revised to require VA to 
advise veterans that evidence from sources other that the 
veteran's service records may help prove the stressor 
occurred.  67 Fed. Reg. 10330-10332 (March 7, 2002).

In order to establish service connection for PTSD, the 
evidence must show that the veteran has PTSD related to an 
incident of service.  The record reveals that the veteran was 
treated for PTSD, but indicates that this disorder is 
currently noted by history only.  For the sake of discussion, 
the Board will assume that the veteran currently has PTSD and 
will review the evidence to determine where there is evidence 
to support an inservice cause of it.

The evidence does not show that the veteran engaged in combat 
with the enemy while in service or that she was a prisoner-
of-war.  Nor do the service records support her allegation of 
a sexual assault.

The service documents do not show that the veteran was 
treated for residuals of sexual assault.  Nor do these 
records indicate any information regarding the sexual assault 
of the veteran in service.  A representative of another RO 
reviewed the evidence in the claims folder of the veteran's 
former spouse (her alleged sexual attacker in service) and 
found no criminal information.  The U.S. Army Crime Records 
Center has reviewed their files and found no information 
concerning the veteran or this former spouse.

The medical evidence shows that some examiners diagnosed PTSD 
based on information reported by the veteran, but the medical 
evidence does not contain any information to corroborate the 
alleged sexual assault in service as reported by the veteran.  
The veteran reportedly wrote a letter to her mother about her 
sexual assault in service, but this letter is not available 
for review.  The medical evidence does show that the veteran 
has a history of sexual assault as a child, that she has a 
long history of bipolar disorder, and that she has attempted 
suicide since the death of her father in 1989.

In this case, the RO notified the veteran in a November 1997 
of the secondary evidence that she could submit to verify her 
alleged inservice stressor.  In correspondence received in 
December 1998, she reported that all related records were 
service department and VA documents.  The record reveals that 
the RO has obtained those documents.

After consideration of all the evidence, the Board finds that 
there is no credible supporting evidence or credible 
secondary supporting evidence to support the veteran's 
allegation of sexual assault in service.  Hence, the Board 
finds that there is no credible supporting evidence, 
including secondary evidence, of an inservice stressor upon 
which to base the diagnosis of PTSD.  The preponderance of 
the evidence is against the claim for service connection for 
PTSD, and the claim is denied.  The benefit of the doubt 
doctrine is not for application because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for PTSD is denied.


____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

